Order filed May 7, 2012




                                                  In The

                              Fourteenth Court of Appeals
                                          NO. 14-11-00484-CR


                                KENNETH BROUSSARD, Appellant

                                                     V.

                                  THE STATE OF TEXAS, Appellee


                              On Appeal from the 239th District Court
                                     Brazoria County, Texas
                                  Trial Court Cause No. 61,951


                                                 ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and

      34.6(g)(2), that it must inspect the original of State's Exhibit # 2 (DVD).

      The clerk of the 239th District Court is directed to deliver to the Clerk of this court the original

      of State's Exhibit # 2 (DVD), on or before May 17, 2012. The Clerk of this court is directed to

      receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court for

      their inspection; and, upon completion of inspection, to return the original of State's Exhibit # 2

      (DVD), to the clerk of the 239th District Court.



                                                  PER CURIAM